Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 4, 2016

                                     No. 04-16-00651-CV

 L.D. BRINKMAN INVESTMENT CORPORATION, L.D. Brinkman Jr., Pamela Brinkman
                       Stone and Charles Thomas,
                               Appellants

                                               v.

    Kathleen Sparrow BRINKMAN, Individually and as Executor of the Estate of Lloyd D.
                              Brinkman, Deceased,
                                    Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16331B
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
       This is an accelerated appeal from a trial court’s order granting a temporary injunction.
Appellants filed a “Motion to Review Trial Court’s Refusal to Set Supersedeas Bond.” After
review, we DENY appellants’ motion.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court